Citation Nr: 0211314	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

(The issues of entitlement to service connection for a back 
disability, bilateral hearing loss, shoulder disability and 
right eye disability manifested by loss of vision are the 
subjects of a future decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant served on active duty from November 1978 to 
September 1983 and from May 1997 to August 1998.

The current appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The RO denied reopening 
the claim of entitlement to service connection for a back 
disorder, and denied entitlement to service connection for  
hearing loss, a shoulder disorder, and loss of eyesight in 
the right eye.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
June 2002; a transcript of his testimony has been associated 
with the claims file.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).

The Board has duly considered the provisions of the VCA and 
is now undertaking additional development on the issues of 
the reopened claim of entitlement to service connection for a 
back disability and service connection for bilateral hearing 
loss, shoulder disability and right eye disability manifested 
by loss of vision pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  



When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue. 

As there remains additional development of the reopened claim 
of entitlement to service connection for a back disability, 
discussion of the Board's duty to assist in light of the VCAA 
is premature at this time.  Additionally, the Board need not 
discuss the limited application of the VCAA in new and 
material evidence claims, given the favorable disposition of 
that issue as decided herein.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability when it issued an unappealed rating decision 
in April 1993. 

2.  The evidence submitted since the April 1993 decision 
bears directly and substantially on the issue at hand, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the April 1993 decision wherein the 
RO denied entitlement to service connection for a back 
disability is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a)(c), 
3.160(d), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant served on active duty from November 1978 to 
September 1983 and from May 1997 to August 1998.

The service medical records regarding his first period of 
active service are silent for a back disability.

In an April 1993 rating decision the RO denied entitlement to 
service connection for a back disability because the service 
medical records were silent for a back disability. 

The evidence associated with the claims file subsequent to 
the April 1993 rating decision wherein the RO denied 
entitlement to service connection for a back disability is 
reported in pertinent part below.

Service medical records regarding the appellant's second 
period of active duty show treatment for a low back injury in 
March 1998.  He noted falling and landing directly on his 
back.  He complained of lower back pain.  He was placed on a 
two week physical profile.

Postservice VA medical records include a July 1999 lumbar 
spine x-ray report showing an injury involving the L-2 
vertebra.  Also noted were fracture deformities of 
indeterminate age.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in June 2002; a transcript of 
his testimony has been associated with the claims file.  He 
essentially related the onset of a low back disability to a 
back injury during his second period of active service.  T-7.  




Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.




New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision becomes final, the former 
decision will be reconsidered by the RO.  38 C.F.R. 
§ 3.156(c).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).



If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2001).  See Savage v. Gober, 10 Vet. App. 488 
(1997).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a back disorder which the RO denied in 
April 1993. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of 
added pertinent service medical records for his second period 
of active duty showing treatment for a low back injury that 
were not considered by the RO in April 1993.  

Also submitted were postservice VA medical records suggesting 
findings consistent with a low back injury. 

Such added evidence bears directly and substantially on the 
specific issue at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.  

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the residuals of a back injury.  

Accordingly, the veteran's claims of entitlement to service 
connection for a back disability is reopened.  38 C.F.R. 
§ 3.156(a)(c).  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disability, the appeal is granted to this extent only.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

